DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 2/18/2019. It is noted, however, that applicant has not filed a certified copy of EP19157715.4 as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2021 and 4/22/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 11 is objected to because of the following informalities: it is unclear if “at least one active electronic module” in lines 2, 3 is the same as the “electronic module” in lines 2, 3 of claim 1 or is an introduction of new electronic modules. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: it is unclear if “an active electronic module” in the 5th to last line is the same as the “an electronic module” in lines 1, 4, 5 or is an introduction of new electronic modules. It is also unclear which electronic module “the electronic module” in the 2nd to last line refers to. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: The units W/m*K are for thermal conductivity but “thermal conductance” is mentioned here instead which has the units . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 9 recites the limitation "about 200" in line 2 and “about 300” in line 3. It is unclear what the applicant is requiring to be “about 200” and “about 300”. Appropriate correction is required.
Claim 10 recites the limitation "at least one active electronic module" in line 3. It is unclear if this is the same as “an electronic module” in lines 2, 3 in claim 1. Appropriate correction is required.
Claim 11
Claim 12 recites the limitation "at least one active electronic module" in lines 2, 3. It is unclear if this is the same as “an electronic module” in lines 2, 3 in claim 1. Appropriate correction is required.
Claim 13 recites the limitation "an electronic module" in lines 4, 5. This should be changed to “the electronic module” since “an electronic module” was already introduced in line 1. Appropriate correction is required.
Claim 13 recites the limitation "an active electronic module" in the 5th to last line. It is unclear if this is the same as “an electronic module” in line 1. Appropriate correction is required.
Claim 13 recites the limitation "a structure" in the 3rd to last line. This should be changed to “the structure” since “a structure” was already introduced in lines 1, 2. Appropriate correction is required.
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2015/105351 – see translation). Re claim 1:	Lee discloses a mounting device (120 + 131 in fig. 1, 2; 3rd to last para. of page 3 and last para. of page 4), comprising: 	a non-planar mounting surface (entire outer surface of 131 in fig. 4) to which an electronic module (110 in fig. 1; the 9th para. on page 3) can be mounted (110 is mounted on 131 in fig. 1, 2); and 	at least one heatsink (120 has a heat sink as seen in fig. 2 and the 1st para. on page 4) configured to transfer thermal energy from the mounting device to a surrounding medium (heat sinks releases thermal energy into the environment);	a main body (main body of 120 in fig. 2); 	at least one mounting element (131 in fig. 2, 15; last para. on page 4) that includes said mounting surface (fig. 4), wherein said at least one mounting element is movably attached to said main body (131 is slidably attached to 120 according to fig. 15); and	at least one sliding rail (131b in fig. 4; last para. on page 4) that connects said at least one mounting element (131 in fig. 2, 15) to said main body (main body of 120 in fig. 2).Re claim 13:	A method of mounting an electronic module (110 in fig. 1; the 9th para. on page 3) to a structure (10 in fig. 1, 2; para. 9 on page 3), said method comprising:	providing a mounting device (120 + 131 in fig. 1, 2; 3rd to last para. of page 3 and last para. of page 4), said mounting device comprising a non-planar mounting surface (entire outer surface of 131 in fig. 4) to which an electronic module (110 in fig. 1; the 9th para. on page 3) can be mounted (110 is mounted on 131 in fig. 1, 2), and at least one heatsink (120 has a heat sink as seen in fig. 2 and the 1st para. on page 4) configured to transfer thermal energy from the mounting device to a surrounding medium (heat sinks release thermal energy into the environment), wherein the mounting device also includes a main body (main body of 120 in fig. 2), and at least one mounting element (131 in fig. 2, 15; last para. on page 4) that includes the mounting surface (fig. 4), wherein the at least one mounting element is movably attached to the main body (131 is slidably attached to 120 according to fig. 15), and at least one sliding rail (131b in fig. 4; last para. on page 4) that connects the at least one mounting element (131 in fig. 2, 15) to the main body (main body of 120 in fig. 2);	mounting an active electronic module (110 in fig. 1; the 9th para. on page 3) to the non-planar mounting surface (entire outer surface of 131 in fig. 4); 	mounting the mounting device (120 + 131 in fig. 1, 2; 3rd to last para. of page 3 and last para. of page 4) to a structure (10 in fig. 1, 2; para. 9 on page 3), wherein the mounting device cools the electronic module during operation thereof (heat is transferred from 110 to 120 and 131 in fig. 1, 2).Re claim 2:	Lee discloses wherein said mounting surface (entire outer surface of 131 in fig. 4) is configured to enable a transfer of thermal energy (there is a transfer of thermal energy from 110 to 120 and 131 because 131 is in direct contact with 110 in fig. 1) from said electronic module (110 in fig. 1; the 9th para. on page 3) to said mounting device (120 + 131 in fig. 1, 2; 3rd to last para. of page 3 and last para. of page 4).Re claim 3:	Lee discloses wherein said mounting surface (entire outer surface of 131 in fig. 4) comprises corrugations (the ridges in 131 in fig. 4).  Re claim 4:	Lee discloses wherein at least some of said corrugations (the ridges in 131 in fig. 4) have a cross section which is at least partly polygonal (the ridges in 131 are partly rectangular in fig. 4).Re claim 7:	Lee discloses wherein an actual surface of said mounting surface is larger than a projection of said mounting surface to any arbitrary virtual plane (the surface area of 131 is larger than a projection of the mounting surface to any arbitrary virtual plane in fig. 4).Re claim 8:	Lee does not explicitly disclose wherein at least a part of said mounting surface has a surface roughness of 6.3 μm or less.	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Lee to make the mounting surface of a material that has a surface roughness of 6.3 μm or less in order to reduce the amount of cracks and corrosion that may form if the surface is too rough, since it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.Re claim 9:	Lee does not explicitly disclose wherein said mounting surface has a thermal conductance of about 200 to about 300 W/m*K.	It would have been obvious to one having ordinary skill in the art before the effective In re Leshin, 125 USPQ 416.Re claim 10:	Lee discloses wherein said active electronic module (110 in fig. 1) has a contact surface (right surface of 110 in fig. 1) for attachment to said non-planar mounting surface of said mounting device (110 attaches to the bottom surface of 131 in fig. 4), wherein said contact surface comprises a shape which is complementary to said non-planar mounting surface (the right surface of 110 in fig. 1 has a shape that complements the bottom surface of 131 in fig. 2, 4).Re claim 11:	Lee discloses wherein said mounting device (120 + 131 in fig. 1, 2; 3rd to last para. of page 3 and last para. of page 4) is configured to mount at least one active electronic module (110 in fig. 1; the 9th para. on page 3) to a structure (10 in fig. 1, 2; para. 9 on page 3) and to cool (heat is transferred from 110 to 120 and 131 in fig. 1, 2) said at least one active electronic module (110 in fig. 1; the 9th para. on page 3).  Re claim 12:	Lee disclose wherein said mounting device (120 + 131 in fig. 1, 2; 3rd to last para. of page 3 and last para. of page 4) is configured to cool (heat is transferred from 110 to 120 and 131 in fig. 1, 2) said at least one active electronic module (110 in fig. 1; the 9th para. on page 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2015/105351) in view of Kimura (US 2003/0057277).Re claim 5:	Lee does not explicitly disclose wherein said mounting surface is configured to form a dovetail joint18 and a mortise and tenon joint with a contact surface of said electronic module.	Kimura discloses wherein said mounting surface (the right surface of the 3rd 170 in fig. 24) is configured to form a dovetail joint18 and a mortise and tenon joint (174a is dovetail tenon and 174b is a dovetail mortise according fig. 24; para. 0150) with a contact surface of said electronic module (the left surface of the 4th 170 in fig. 24).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Lee wherein said mounting surface is configured to form a dovetail joint18 and a mortise and tenon joint with a contact surface of said electronic module as taught by Kimura, in order to have an easily .
Re claim 6:	Lee does not explicitly disclose wherein said mounting surface is configured to form a mortise and tenon joint with a contact surface of said electronic module.	Kimura discloses wherein said mounting surface (the right surface of the 3rd 170 in fig. 24) is configured to form a mortise and tenon joint (174a is dovetail tenon and 174b is a dovetail mortise according fig. 24; para. 0150) with a contact surface of said electronic module (the left surface of the 4th 170 in fig. 24).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Lee wherein said mounting surface is configured to form a mortise and tenon joint with a contact surface of said electronic module as taught by Kimura, in order to have an easily attachable joint between the electronic module and the mounting surface without any additional screws or other attachment mechanisms.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2018/0007810 – is considered pertinent because this application describes a cooling structure for an electronic device with a heat sink as well as non-planar mounting surfaces that have corrugations.
US 2017/0237160 – is considered pertinent because this application describes an antenna device with a mounting device that has a heat sink.
US 2016/0261030 – is considered pertinent because this application describes an antenna module attached to a mounting device with a heat sink. Everything is also mounted to a pole-like structure. 
US 2014/0179244 – is considered pertinent because this application describes an antenna module that is mounted to multiple mounting devices are also mounted to a pole-like structure. 
US 2009/0207094 – is considered pertinent because this application describes an RF apparatus mounted to a pole-like structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday and Thursday 900AM – 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 15, 2021
 
/Jayprakash N Gandhi/Supervisory Patent Examiner, Art Unit 2835